The record shows, after demurrer was overruled to some of the special pleas, issue was joined on the plea of the general issue and other special pleas.
At the conclusion of the evidence the court gave the affirmative charge for the defendant.
The appeal to the Court of Appeals was prosecuted to that court on the record proper, without a bill of exceptions. It appears that the Court of Appeals has correctly disposed of the case. See Black v. Sloss-Sheffield Steel  Iron Co., 202 Ala. 506,80 So. 794; Cross v. Esslinger, 133 Ala. 409, 32 So. 10; Street v. Treadwell et al., 203 Ala. 68, 70, 82 So. 28; Thomas v. McArdle, 207 Ala. 521, 93 So. 395.
The writ of certiorari is therefore denied.
Writ denied.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur. *Page 11